Citation Nr: 0803302	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  03-20 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia




THE ISSUES

1.  Entitlement to service connection for arthralgia of the 
upper extremities.  

2.  Entitlement to service connection for degenerative joint 
disease of the cervical spine with radiculopathy of the upper 
extremities.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active duty from July 1967 to April 
1971.  

In October 2005, the Board of Veterans' Appeals (Board) 
reopened and allowed a claim of service connection for 
respiratory disability and remanded the issues of service 
connection for bilateral pes planus with hallux valgus, 
hammertoes and bunions, for arthralgia of the upper 
extremities, and for degenerative joint disease of the 
cervical spine with radiculopathy of the upper extremities to 
the agency of original jurisdiction (AOJ) for additional 
development.  

A July 2007 rating decision granted entitlement to service 
connection for bilateral pes planus with hallux valgus, 
hammertoes and bunions and assigned a 30 percent evaluation 
effective on December 17, 2002.  Consequently, this matter is 
no longer part of the veteran's appeal.  

This appeal is again being remanded to the AOJ via the 
Appeals Management Center in Washington, DC.  


REMAND

The veteran testified at a personal hearing before a Veterans 
Law Judge of the Board sitting at the AOJ in July 2005.  He 
was notified in a letter by VA in December 2007 that the 
Veterans Law Judge who conducted the July 2005 hearing was no 
longer employed at the Board.  38 U.S.C.A. § 7107(c) (West 
2002); 38 C.F.R. § 20.707 (2007).

The veteran was told in the letter that he could also testify 
at a new hearing.  38 C.F.R. § 20.717 (2007).  The veteran 
indicated in his written reply later in December 2007 that he 
wanted to appear at a hearing before another Veterans Law 
Judge at the RO.  

Accordingly, this case is REMANDED to the AOJ for the 
following action:

The AOJ should take all indicated action 
to place the veteran's name on the docket 
for a hearing before a Veterans Law Judge 
at the RO, according to the date of his 
request for such a hearing.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the AOJ.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).  

